IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-50296
                         Conference Calendar



R.C. CRAWFORD, III; CRAWFORD HEAVY & MARINE CONSTRUCTION, LTD.,

                                          Plaintiffs-Appellants,

versus

TEXAS DEPARTMENT OF TRANSPORTATION ET AL.,

                                          Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-97-CV-740
                         - - - - - - - - - -

                          February 10, 1999

Before BARKSDALE and EMILIO M. GARZA, Circuit Judges.*

PER CURIAM:**

     R. C. Crawford, III, appeals from the dismissal of his

lawsuit filed under 42 U.S.C. § 1983, which was dismissed without

prejudice by the district court for failure to prosecute.

Crawford is not a lawyer and may not represent Crawford Heavy and

Marine Construction Limited in court.   Crawford Heavy and Marine

Construction Limited is therefore not properly before this court.



     *
      This matter is being decided by a quorum.   28 U.S.C. §
46(d).
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-50296
                                  -2-

See Southwest Express Co. v. Interstate Commerce Comm’n, 670 F.2d

53, 55-56 (5th Cir. 1982).

     Crawford failed to challenge the district court’s dismissal

for failure to prosecute, and has therefore waived this issue.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     Crawford argues that the district court abused its

discretion by failing to appoint counsel for him.    He contends

that a Texas law passed on May 11, 1846, requires Texas courts to

appoint free legal counsel to an indigent party in a civil or

criminal case.   The federal district court had discretion under

28 U.S.C. § 1915(e)(1) to appoint counsel for Crawford.    See

Branch v. Cole, 686 F.2d 264, 266 (5th Cir. 1982).    A district

court will generally appoint counsel only in an exceptional case.

Ulmer v. Chancellor, 691 F.2d 209, 213 (5th Cir. 1982).    Close

examination of the record and pleadings indicates that the

district court did not abuse its discretion by failing to appoint

counsel for Crawford.

     AFFIRMED.